PER CURIAM.
Hans Forestal appeals his judgments and sentences which were imposed by the trial court after a jury found him guilty of committing the crimes of attempted first degree murder with a firearm, robbery with a firearm, and petit theft.1 We affirm because Mr. Forestáis claim that the trial court erred in denying his motion for a judgment of acquittal lacks merit. The record contains sufficient evidence of his identity as the perpetrator of the crimes, including identification testimony from the victim. See Rider v. State, 724 So.2d 617 (Fla. 5th DCA 1998).
Judgments and Sentences AFFIRMED.
GRIFFIN, C.J., THOMPSON and ANTOON, JJ., concur.

. §§ 775.087(1); 782.04(l)(a)(l); 777.04; 812.13(2)(a), 812.014(3)(a), Fla. Stat. (1995).